Citation Nr: 1014439	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vitamin B12 
deficiency, including as secondary to service-connected 
sarcoidosis of the lymph nodes.

2.  Entitlement to service connection for a liver disorder, 
including as secondary to service-connected sarcoidosis of 
the lymph nodes.

3.  Entitlement to service connection for a heart disability, 
including as secondary to service-connected sarcoidosis of 
the lymph nodes.

4.  Entitlement to service connection for a skin disability, 
including as secondary to service-connected sarcoidosis of 
the lymph nodes.

5.  Entitlement to service connection for a musculoskeletal 
disability, including as secondary to service-connected 
sarcoidosis of the lymph nodes.

6.  Entitlement to a disability rating in excess of 
10 percent for sarcoidosis of the lymph nodes.

7.  Entitlement to a compensable disability rating for 
arrested pulmonary sarcoidosis.

8.  Entitlement to a compensable disability rating for 
residuals of removal of pterygium of the right eye, including 
on an extraschedular basis.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include on an 
Extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to February 
1954.

This case has a long and complicated procedural history.  It 
comes before the Board of Veterans' Appeals (Board) on appeal 
of April 1993, August 2005, and July 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In an April 1993 
rating decision, the RO denied the Veteran's claims of 
entitlement to a compensable disability rating for service-
connected residuals of removal of pterygium of the right eye 
and entitlement to a TDIU.  In the August 2005 rating 
decision, the RO denied the Veteran's increased rating claims 
for arrested pulmonary sarcoidosis and for sarcoidosis of the 
lymph nodes.  In the July 2008 rating decision, the RO denied 
the Veteran's claims of service connection for vitamin B12 
deficiency, liver problems, a heart disability, a skin 
disability, and for a musculoskeletal disability, each 
including as secondary to service-connected sarcoidosis of 
the lymph nodes.  A videoconference Board hearing was held 
before the undersigned Acting Veterans Law Judge in April 
2007.

Following multiple remands, the Board remanded this appeal 
most recently in July 2007 to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  A review of the claims file shows that there 
has not been substantial compliance with the Board's remand 
directives.

The issue of entitlement to service connection for a left leg 
disability has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a compensable disability rating 
for residuals of removal of pterygium of the right eye, 
including on an extraschedular basis, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED again to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
current vitamin B12 deficiency is not related to active 
service or any incident of such service, to include service-
connected sarcoidosis of the lymph nodes.

2.  The competent medical evidence does not demonstrate any 
current disability due to liver problems, a skin condition, 
or a musculoskeletal condition which could be attributed to 
active service.

3.  The competent medical evidence shows that the Veteran's 
current concentric left ventricular hypertrophy and left 
atrial enlargement is not related to active service or any 
incident of such service, to include service-connected 
sarcoidosis of the lymph nodes.

4.  The competent medical evidence fails to demonstrate any 
current disability due to the Veteran's service-connected 
residuals of sarcoidosis in the lymph nodes or arrested 
pulmonary sarcoidosis.


CONCLUSIONS OF LAW

1.  Vitamin B12 deficiency was not incurred in active service 
and was not caused or aggravated by service-connected 
sarcoidosis of the lymph nodes.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).  

2.  A liver disorder was not incurred in active service and 
were not caused or aggravated by service-connected 
sarcoidosis of the lymph nodes.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).

3.  A heart disability was not incurred in active service, 
may not be presumed to have been so incurred, and was not 
caused or aggravated by service-connected sarcoidosis of the 
lymph nodes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

4.  A skin disability was not incurred in active service and 
was not caused or aggravated by service-connected sarcoidosis 
of the lymph nodes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).

5.  A musculoskeletal disability was not incurred in active 
service and was not caused or aggravated by service-connected 
sarcoidosis of the lymph nodes.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).

6.  The criteria for a disability rating in excess of 
10 percent for sarcoidosis of the lymph nodes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 3.951(b), 4.1, 4.2, 4.7, 4.89, 4.117, Diagnostic Code 
(DC) 7799-7710 (2009). 

7.  The criteria for a compensable disability rating for 
arrested pulmonary sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.97, DC 6899-6846 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

With respect to the Veteran's increased rating claims for 
sarcoidosis of the lymph nodes and for arrested pulmonary 
sarcoidosis, the Board notes that, in a claim for increase, 
the VCAA requires only generic notice as to the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran 
was provided with Vazquez-Flores notice in May 2008.

Here, VCAA letters were sent to the Veteran in February 2003, 
May 2004, July 2005, and in January and May 2008 that 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, letters dated in April 2006 and September 
2007 and the January and May 2008 VCAA notice letters all 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  The January 2003, May 2004, and July 2005 VCAA notice 
letters were issued prior to the August 2005 rating decision 
currently on appeal.  The January and May 2008 VCAA notice 
letters also were issued prior to the July 2008 rating 
decision on appeal.  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that he was treated at the VA 
Medical Center in Bay Pines, Florida, for his disabilities 
beginning in 1973.  In response to a request from the RO for 
the Veteran's medical records, this facility stated in 
October 2003 that it had no records for the Veteran dated 
between 1973 and the present.  Accordingly, no further 
development is required in this regard.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  The Veteran was 
provided with VA examinations in January 2006 and in February 
and July 2008 which addressed his contentions regarding the 
relationship between all of his claimed disabilities and 
active service.  The claims file also contains competent and 
probative medical evidence on the current nature and severity 
of the Veteran's service-connected sarcoidosis of the lymph 
nodes and arrested pulmonary sarcoidosis.  Moreover, the 
Veteran's statements in support of the claims are of record, 
including testimony provided at an April 2007 videoconference 
Board hearing held before the undersigned.  The Board has 
reviewed such statements carefully and concludes that no 
available outstanding evidence has been identified.  The 
Board also has perused the medical records for references to 
additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran contends that he incurred a vitamin B12 
deficiency, a liver disorder, a heart disability, a skin 
disability, and a musculoskeletal disability during active 
service.  He alternatively contends that all of these 
disabilities were caused or aggravated by his service-
connected sarcoidosis of the lymph nodes.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for liver 
problems, a skin disability, and for a musculoskeletal 
disability, including as secondary to service-connected 
sarcoidosis of the lymph nodes.  The Veteran has contended 
that he incurred liver problems, a skin disability, and a 
musculoskeletal disability during active service.  His 
service treatment records show that he was hospitalized for 
treatment of liver problems in December 1952.  Pathology 
studies were conducted and the final diagnoses were minimal 
focal necrosis of liver cells with non-specific round cell 
infiltrates, minimal focal hepatic necrosis, and questionable 
granuloma of liver of undetermined etiology.  Following in-
service treatment, it appears that the Veteran's liver 
problems were resolved.  A Medical Board concluded in March 
1953 that the Veteran had experienced generalized sarcoidosis 
which had affected his skin and bones as well.  The Medical 
Board recommended that the Veteran be returned to 6 months of 
temporary limited duty.  No evidence of a recurrence of the 
Veteran's sarcoidosis was noted on re-examination in July and 
September 1953.  Unfortunately, a copy of the Veteran's 
separation physical examination is not available for review.  
Following service separation in February 1954, the Veteran's 
skin and extremities were normal at a private examination in 
July 1954.

The post-service medical evidence shows that, although he has 
been treated for skin rashes since active service, the 
Veteran does not experience any current liver, skin, or 
musculoskeletal disability which could be attributed to 
active service.  The Veteran's liver was normal on VA 
abdominal ultrasound in June 2001.  It appears that, 
following service separation in February 1954, the Veteran 
first was treated for a skin disability on VA outpatient 
treatment in February 2003, or 49 years later.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
February 2003, the Veteran complained of an outbreak of rash 
to the facial area.  Objective examination showed a few 
disparate open lesions on the right cheek without drainage or 
discharge and healing scars on the right flank area from a 
previous herpes zoster.  The assessment included dermatitis 
and disparate scabies.  This skin rash outbreak was treated 
successfully with outpatient medication and resolved (as seen 
on VA outpatient treatment in March 2003).  

On VA outpatient treatment in February 2007, the Veteran 
complained of cracking skin on his hands.  He stated that he 
had been using organic solvents to clean oil after working in 
his garage.  Physical examination showed hyperkeratosis and 
fissuring in the hands.  The Veteran was given hydrocortisone 
cream and was instructed to avoid organic solvents.

On VA examination in July 2008, the Veteran reported that his 
skin disability had begun "some time in the 1980's" and 
"may have lasted several months."  He denied having any 
current skin problems.  He also denied ever experiencing a 
liver disease or condition.  He further denied experiencing 
any muscle or joint condition.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The VA examiner noted that the Veteran had been 
diagnosed as having hyperkeratosis and fissuring of the hands 
which had occurred after service and had resolved without 
scarring.  She opined that the Veteran's prior skin condition 
had been caused by or was related to "an untoward reaction 
to chemicals."  The VA examiner concluded that there was no 
objective evidence to support a muscle, joint, skin, or liver 
condition.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  The Veteran 
specifically denied ever experiencing any liver disease or 
musculoskeletal disability at his most recent VA examination 
in July 2008.  Absent evidence of current liver problems, 
skin disability, or musculoskeletal disability which could be 
attributed to active service, the Board finds that service 
connection for liver problems, a skin disability, or for a 
musculoskeletal disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for a 
vitamin B12 deficiency and for a heart disability, each 
including as secondary to service-connected sarcoidosis of 
the lymph nodes.  The Veteran has contended that he incurred 
a vitamin B12 deficiency and a heart disability during active 
service.  Despite the Veteran's assertions to the contrary, 
there is no objective evidence in his service treatment 
records showing that he experienced a vitamin B12 deficiency 
or a heart disability during active service.  Repeated chest 
x-rays conducted during active service showed no evidence of 
a heart disability.  The Veteran also was not treated for a 
heart disability within the first post-service year (i.e., by 
February 1955), so service connection for a heart disability 
on a presumptive service connection basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309. 

The post-service medical evidence shows that, although the 
Veteran experiences a vitamin B12 deficiency and a heart 
disability, neither of these disabilities have been related 
to active service.  It appears that, following service 
separation in February 1954, the Veteran first was treated 
for a heart disability in March 1993, or more than 39 years 
later, when he complained of arterial hypertension.  See 
Maxson, 230 F.3d at 1333.  On VA examination in March 1993, 
it was noted that the Veteran's cardiovascular system was 
normal.  Chest x-ray showed a normal heart and no significant 
changes for the Veteran's age.  The diagnoses included well- 
controlled arterial hypertension.  It also appears that, 
following his service separation, the Veteran first was 
diagnosed as having a vitamin B12 deficiency following VA 
laboratory testing in July 2001, or more than 47 years later, 
when laboratory results showed B12 anemia.  Id.  The Veteran 
received regular vitamin B12 shots from VA.  On VA outpatient 
treatment in March and November 2003, it was noted that the 
Veteran's heart had a regular heart rate and rhythm without 
murmurs, rubs, or gallops, although a II/VI systolic ejection 
murmur was present at the apex.  The assessment included 
hypertension, not otherwise specified.  A subsequent VA chest 
x-ray in April 2004 showed a normal heart.  The Veteran was 
diagnosed as having hypertensive heart disease following VA 
outpatient treatment in December 2005.  VA echocardiogram in 
February 2008 showed concentric left ventricular hypertrophy 
with normal systolic function and Grade I diastolic 
dysfunction secondary to left atrial enlargement probably 
from hypertensive vascular disease.

On VA examination in July 2008, the Veteran reported only 
that he received treatment for essential hypertension and 
denied receiving any treatment for a heart disability.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  It was noted that the Veteran had 
been diagnosed in July 2001 with a vitamin B12 deficiency.  
It also was noted that cyanocobalamin treatment had 
maintained normal B12 levels since March 2002.  Physical 
examination showed a regular heart rate and rhythm without 
murmurs or gallops.  The VA examiner opined that the 
Veteran's vitamin B12 deficiency was more likely than not 
caused by or related to natural aging.  This examiner also 
opined that the Veteran's concentric left ventricular 
hypertrophy and left atrial enlargement was more likely than 
not caused by or related to essential hypertension.  The 
diagnoses included a vitamin B12 deficiency without 
significant anemia that was treated with vitamin therapy and 
concentric left ventricular hypertrophy and left atrial 
enlargement.  

In summary, absent competent evidence, to include a medical 
nexus, relating the Veteran's current vitamin B12 deficiency 
or heart disability to active service, or credible evidence 
of continuity of symptomatology, service connection for a 
vitamin B12 deficiency and for a heart disability is not 
warranted on a direct basis.  Here, the Veteran has not 
contended expressly to have suffered heart problems since 
service.  In any event, he was not treated for any heart 
problems until several decades after service separation and 
March 1993 and April 2004 VA chest x-rays did not indicate 
any heart problems, strongly suggesting that a heart 
disability had not yet manifested.  Moreover, the Veteran did 
not raise a claim for a heart disability until 2008, decades 
after service discharge.  If he had been experiencing 
continuous symptoms since active service, it would be 
reasonable to expect that he would have raised a claim many 
years earlier.  All of these factors weigh against any 
implied claim of continuity here.  Moreover, no medical 
evidence causally relates the current vitamin B12 deficiency 
or heart disability to active service.

The Veteran also is not entitled to service connection for a 
vitamin B12 deficiency or a heart disability as secondary to 
service-connected sarcoidosis of the lymph nodes.  He has 
contended that his service-connected sarcoidosis of the lymph 
nodes caused or aggravated his current vitamin B12 deficiency 
and heart disability.  The Board acknowledges that service 
connection is in effect for sarcoidosis of the lymph nodes.  
However, following a review of the Veteran's claims file, 
including his post-service VA and private treatment records, 
and a physical examination of the Veteran which showed no 
objective residuals of sarcoidosis, the VA examiner in July 
2008 opined that the Veteran's current vitamin B12 deficiency 
was not caused by or related to sarcoidosis because it was 
more likely than not caused by or related to natural aging.  
This examiner also opined that the Veteran's current heart 
disability (which was diagnosed as concentric left 
ventricular hypertrophy and left atrial enlargement) was more 
likely than not caused by or related to essential 
hypertension.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Veteran here has not shown that he has the expertise 
required to diagnose any of his claimed disabilities.  Nor is 
the Veteran competent to offer an opinion regarding any 
causal relationship between any of his claimed disabilities 
and active service.  Again, there is no documentation of any 
findings with respect to a vitamin B12 deficiency or a heart 
disability in service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record showing no current 
disability due to liver problems or skin or musculoskeletal 
disabilities which could be attributed to active service and 
no nexus between the Veteran's current vitamin B12 
deficiency, his heart disability, and active service.

Increased Rating Claims

The Veteran contends that his service-connected sarcoidosis 
of the lymph nodes and his service-connected arrested 
pulmonary sarcoidosis are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Throughout the rating period on appeal, the Veteran's 
service-connected sarcoidosis of the lymph nodes currently 
has been evaluated as 10 percent disabling effective by 
analogy to 38 C.F.R. §§ 4.89, 4.117, DC 7799-7710 (other 
lymphatic system disability-active or inactive adenitis 
tuberculosis).  See 38 C.F.R. §§ 4.89, 4.117, DC 7799-7710 
(2009).  The Veteran's service-connected arrested pulmonary 
sarcoidosis currently has been evaluated as zero percent 
disabling effective by analogy to 38 C.F.R. § 4.97, DC 6899-
6846 (other restrictive lung disease-sarcoidosis).  See 
38 C.F.R. § 4.97, DC 6899-6846 (2009).

DC 7710 provides that active or inactive adenitis 
tuberculosis will be rated under 38 C.F.R. §§ 4.88c or 4.89, 
whichever is appropriate.  See 38 C.F.R. § 4.117, DC 7710 
(2009).  Sections 4.88c and 4.89 provide ratings for inactive 
non-pulmonary tuberculosis before and after August 19, 1968.  
Because the Veteran initially was receiving a 10 percent 
rating under DC 7710 prior to August 19, 1968, 38 C.F.R. 
§ 4.89 is applicable to his increased rating claim for 
sarcoidosis of the lymph nodes.  See 38 C.F.R. §§ 4.88c, 4.89 
(2009).  

Under 38 C.F.R. § 4.89, a 100 percent is assigned for 
inactive pulmonary tuberculosis for 2 years after the date of 
inactivity, following active tuberculosis which was 
identified clinically during service or subsequently.  A 
50 percent rating is assigned thereafter for 4 years or, in 
any event, to 6 years after the date of inactivity.  A 
30 percent rating is assigned thereafter for 5 years or to 
11 years after date of inactivity.  A zero percent rating is 
assigned thereafter in the absence of a schedular compensable 
permanent residual.

The Board also notes that, under 38 C.F.R. § 3.951(b), a 
disability which has been rated continuously at or above any 
disability rating for 20 years or more will not be reduced 
below that rating unless it is shown that the rating was 
based on fraud.  See 38 C.F.R. § 3.951(b) (2009).

DC 6846 provides a zero percent rating for sarcoidosis with 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  A 30 percent rating is 
assigned for sarcoidosis manifested by pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A 60 percent 
rating is assigned for sarcoidosis manifested by pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A maximum 100 percent rating is 
assigned for sarcoidosis manifested by cor pulmonale or 
cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  See 38 C.F.R. § 4.97, DC 6846 
(2009).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims for a disability rating greater 
than 10 percent for sarcoidosis of the lymph nodes and for a 
compensable disability rating for arrested pulmonary 
sarcoidosis.  Despite his assertions that his service-
connected sarcoidosis has worsened, there is no objective 
medical evidence in the claims file supporting this.  For 
example, on VA examination in January 2006, it was noted that 
the Veteran had no consistent history for sarcoidosis and no 
history of any treatment for sarcoidosis.  He denied any 
fevers or night sweats and any weight loss or gain.  No 
history of congestive heart failure or cor pulmonale was 
noted.  The VA examiner stated that the Veteran had changes 
of chronic obstructive pulmonary disease and degenerative 
changes in the dorsal spine "common to be seen in an 
80-year-old who has a history of smoking."  Following a 
review of the Veteran's claims file, the VA examiner opined 
that the Veteran's bilateral lymph nodes were more numerous 
and prominent on the left but there was no information to 
link this finding to anything else in his claims file.  The 
VA examiner also opined that there was no biopsy to show that 
there was any sarcoidosis causing the neck lymphadenopathy 
which could be due "to any reasons especially in the user of 
chronic tobacco."  In an addendum to this examination 
report, the VA examiner stated that the Veteran's angiotensin 
level was normal, indicating no active evidence of sarcoid.

In a March 2007 letter, Dr. O.D. Mitchum stated that he had 
been treating the Veteran since 1979.  Dr. Mitchum also 
stated that the Veteran had a long history of sarcoidosis.

On VA examination in February 2008, it was noted again that 
the Veteran was a poor medical historian.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported that the only 
treatment he ever had for his sarcoidosis is "rest and it 
would go away."  Physical examination showed no head, neck, 
axillary, or inguinal lymphadenopathy, and clear lungs with 
good air movement.  Chest x-ray showed chronic obstructive 
pulmonary disease with no cardiovascular disease.  Liver 
function panel was totally within normal limits.  Pulmonary 
function testing showed minimal obstructive lung defect and 
lung volumes within normal limits.  The assessment included 
sarcoidosis with no objective residual dysfunction at this 
time and no objective evidence to support the Veteran's claim 
and no evidence to support a claim of pulmonary arrest.

On VA examination in July 2008, physical examination showed 
no adenopathy present in the Veteran's lymphatic system.  The 
VA examiner opined that there were no objective residuals of 
sarcoidosis.  

In summary, given the length of time that has elapsed since 
the Veteran's sarcoidosis of the lymph nodes was identified 
in 1954, and without any objective evidence of current 
disability due to compensable permanent residuals, the Board 
finds that the criteria for a disability rating greater than 
10 percent for sarcoidosis of the lymph nodes have not been 
met.  See 38 C.F.R. §§ 4.89, 4.117, DC 7710 (2009).  
Similarly, absent objective medical evidence of pulmonary 
involvement with persistent symptoms requiring 
corticosteroids (i.e., at least a 30 percent rating under 
DC 6846), the Board also finds that the criteria for a 
compensable disability rating for arrested pulmonary 
sarcoidosis also is not warranted.  See 38 C.F.R. § 4.97, 
DC 6899-6846 (2009).  There are no other relevant diagnostic 
criteria for consideration with respect to either disability.

Extraschedular Considerations

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected sarcoidosis 
of the lymph nodes and/or for his service-connected arrested 
pulmonary sarcoidosis.  38 C.F.R. § 3.321 (2009); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the 
issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must 
be addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected sarcoidosis of the lymph nodes 
and for service-connected arrested pulmonary sarcoidosis are 
not inadequate in this case.  The objective medical evidence 
of record does not indicate that the Veteran experiences any 
current sarcoidosis such that he is entitled to increased 
ratings for either of these disabilities.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of these disabilities.  Moreover, the evidence 
does not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  
The Veteran reported at his VA examination in February 2008 
that he had retired in 1992.  He has been retired throughout 
the pendency of this appeal.  In light of the above, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for vitamin B12 deficiency, including as 
secondary to service-connected sarcoidosis of the lymph 
nodes, is denied.

Service connection for liver problems, including as secondary 
to service-connected sarcoidosis of the lymph nodes, is 
denied.

Service connection for a heart disability, including as 
secondary to service-connected sarcoidosis of the lymph 
nodes, is denied.

Service connection for a skin disability, including as 
secondary to service-connected sarcoidosis of the lymph 
nodes, is denied.

Service connection for a musculoskeletal disability, 
including as secondary to service-connected sarcoidosis of 
the lymph nodes, is denied.

A disability rating in excess of 10 percent for sarcoidosis 
of the lymph nodes is denied.

A compensable disability rating for arrested pulmonary 
sarcoidosis is denied.


REMAND

As noted in the Introduction, the Board remanded this appeal 
most recently in July 2007 to the RO/AMC.  Unfortunately, a 
review of the claims file shows that there has not been 
substantial compliance with some of the Board's July 2007 
remand directives.

Specifically, in its July 2007 remand, the Board directed 
that the RO/AMC schedule the Veteran for appropriate VA 
examination to be conducted by an ophthalmologist.  The Board 
requested that this examiner provide an opinion concerning 
the impact of the Veteran's service-connected disabilities on 
his employability.  See Board remand dated July 20, 2007, at 
pp. 13-14.  The Veteran reported for VA eye examination in 
February 2008; however, the VA eye examiner did not provide 
the requested opinion concerning the impact of the Veteran's 
service-connected disabilities on his employability.  The 
February 2008 VA eye examination is thus insufficient to 
evaluate the Veteran's claim of entitlement to an increased 
rating for residuals of removal of pterygium of the right 
eye, including on an extraschedular basis, and his claim of 
entitlement to a TDIU on an extraschedular basis.  

Given the length of time that has elapsed since the Veteran's 
VA eye examination in February 2008, the Board also finds 
that, on remand, the Veteran should be scheduled for an 
updated VA eye examination which provides the opinions 
requested in its July 2007 remand.


Additionally, in its July 2007 remand, the Board directed 
that the RO/AMC consider whether the Veteran was entitled to 
a compensable disability rating for service-connected 
residuals of removal of pterygium of the right eye and a TDIU 
on an extraschedular basis.  See Board remand dated July 20, 
2007, at pp. 15.  The Veteran's service representative argued 
correctly in a March 2010 appellate brief that the RO/AMC had 
not considered the issue of extraschedular entitlement for 
either of these claims.  A review of the August 2009 
supplemental statement of the case (SSOC) issued by the RO on 
these claims does not contain any citations to the 
regulations governing extraschedular entitlement.  Nor is 
there any discussion in the August 2009 SSOC regarding the 
Veteran's entitlement to a compensable disability rating for 
residuals of removal of pterygium of the right eye and/or a 
TDIU on an extraschedular basis.  The Board finds that, on 
remand, these extraschedular claims must be adjudicated by 
the RO/AMC.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in January 2010 without complying with 
all of the July 2007 remand instructions.  Given this error, 
another remand is required.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. As requested in the Board's July 2007 
remand, schedule the Veteran for 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected residuals of removal of 
pterygium of the right eye.  The claims 
file must be provided to the examiner(s) 
for review.  Based on the results of the 
Veteran's physical examination and a 
review of the claims file, the examiner(s) 
should be asked to opine whether, without 
regard to the Veteran's age or the impact 
of any non-service-connected disabilities, 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran's service-connected residuals 
of removal of pterygium of the right eye, 
bilateral hearing loss, tinnitus, 
sarcoidosis of the lymph nodes, arrested 
pulmonary sarcoidosis, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale should 
be provided for any opinion(s) expressed.  
If any opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why such 
opinion cannot be provided.

2.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

3.  As requested in the Board's July 2007 
remand, consider the issue of whether 
referral is warranted to the Director, C&P 
Service, for consideration of the 
Veteran's claim of entitlement to a 
compensable disability rating for 
residuals of removal of pterygium of the 
right eye and entitlement to a TDIU on an 
extraschedular basis.  If these claims 
remain denied, the appellant and his 
service representative should be provided 
a supplemental statement of the case which 
addresses the issue of extraschedular 
entitlement.  An appropriate period of 
time should be allowed for response.

4.  Thereafter, readjudicate the claims of 
entitlement to a compensable disability 
rating for residuals of removal of 
pterygium of the right eye, including on 
an extraschedular basis, and to a TDIU on 
an extraschedular basis.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


